                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 MARCUS DEWAYNE PRESLEY,                          )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )   CIVIL ACTION NO. 1:18-cv-328-TFM-N
                                                  )
 TERRY RAYBON, et al.,                            )
                                                  )
        Defendants.                               )

                                             ORDER

       On June 11, 2019, the Magistrate Judge entered a report and recommendation which

recommends this action be dismissed without prejudice for failure to prosecute and to comply with

the court’s orders. See Doc. 33. No objections were filed.

       Fed. R. Civ. P. 41(b) authorizes dismissal of a complaint for failure to prosecute or failure

to comply with a court order or the federal rules. Gratton v. Great Am. Commc’ns, 178 F.3d 1373,

1374 (11th Cir. 1999). Further, such a dismissal may be done on motion of the defendant or sua

sponte as an inherent power of the court. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333,

1337 (11th Cir. 2005). “[D]ismissal upon disregard of an order, especially where the litigant has

been forewarned, generally is not an abuse of discretion.” Vil, 715 F. App’x at 915 (quoting Moon

v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)). “[E]ven a non-lawyer should realize the peril

to [his] case, when [he] . . . ignores numerous notices” and fails to comply with court orders.

Anthony v. Marion Cty. Gen. Hosp., 617 F.2d 1164, 1169 (5th Cir. 1980); see also Moon v.

Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (As a general rule, where a litigant has been

forewarned, dismissal for failure to obey a court order is not an abuse of discretion.). Therefore,

the Court finds it appropriate to exercise its “inherent power” to “dismiss [Plaintiff’s claims] sua


                                            Page 1 of 2
sponte for lack of prosecution.” Link v. Wabash R.R. Co., 370 U.S. 626, 630, 82 S. Ct. 1386, 8 L.

Ed. 2d 734 (1962); see also Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337 (11th Cir.

2005) (describing the judicial power to dismiss sua sponte for failure to comply with court orders).

         The Special Report was converted to a motion for summary judgment on April 12, 2019.

See Doc. 32. Plaintiff was instructed to notify the Court on or before May 6, 2019 if he wished

to consider this lawsuit and that failure to respond would be treated as an abandonment of the

claims. Id. at 4. Additionally, any response in opposition to the motion for summary judgment

would be due by June 3, 2019. Id. at 2. Plaintiff did not meet or respond to either deadline.

Accordingly, the Report and Recommendation of the Magistrate Judge is ADOPTED and this

action is hereby DISMISSED without prejudice for failure to prosecute and obey the Court’s

order.

         DONE and ORDERED this the 3rd day of July, 2019.

                                                  /s/Terry F. Moorer
                                                  TERRY F. MOORER
                                                  UNITED STATES DISTRICT JUDGE
